Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 4/23/20, assigned serial 16/856508 and title “Method and system for object tracking in robotic vision guidance”.
The prior art submitted on 7/30/21 has been considered.
The drawing filed on 4/23/20 has been approved.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claim 1, the prior art of record does not disclose a method comprising: monitoring a movement of a robot; predicting, as a tracking feature moves, a location of the tracking feature relative to a vision device; predicting, using at least the predicted location of the tracking feature relative to the vision 
As per claim 9, the prior art of record does not disclose a method comprising: monitoring a movement of a robot; tracking, using a vision device, a location of a tracking feature of a workpiece as the workpiece moves; predicting, in response to an interference in the tracking of the tracking feature, a location of the tracking feature relative to the vision device using at least movement information of at least one of the workpiece and the tracking feature; predicting, using at least the predicted location of the tracking feature and a determined
location of the vision device, a captured location at which the tracking feature will be located within one or more images captured by the vision device; and detecting, using the predicted captured location, the tracking feature within the one or more
images.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	As per claim 18, the prior art of record does not disclose a method comprising: monitoring a movement of a robot; tracking, using a first vision device mounted to the robot, a tracking feature of a workpiece; tracking, using a second 
the pose being generated in three-dimensions; predicting, as the tracking feature moves, a location of the pose, the predicted location providing predicted coordinates for the pose; predicting, using at least the predicted location of the pose and the monitored movement of the robot, a captured location at which the pose will be located within one or more images captured by the first vision device; and detecting, using the predicted captured location, the pose within the one or more images.
Claims 1-20 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664